The rescript is as follows : "This case came to the Law Court upon exceptions to the order of a single Justice for a writ of prohibition to issue to the Republican City Committee of Portland and others, prohibiting them from proceeding to canvass and recount the votes for member of such committee in one of the wards of the city. The term of office of such member expires with the year 1910. Several important questions of jurisdiction as well as of procedure, have been mooted requiring extended consideration. It has been impossible for the court to come to an agreement upon them before the'expiration of the year when their determination would become merely academic and useless to the parties. Hence it is adjudged that the occasion for the court’s action having passed, the case should be dismissed from further consideration by the Law Court.”